EXHIBIT 10.1


EXECUTION


$40,000,000

MAXWELL TECHNOLOGIES, INC.

5.50% CONVERTIBLE SENIOR NOTES DUE 2022

PURCHASE AGREEMENT
September 20, 2017

BARCLAYS CAPITAL INC.
As Initial Purchaser,
745 Seventh Avenue
New York, New York 10019


Ladies and Gentlemen:
Maxwell Technologies, Inc., a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchaser (the “Initial Purchaser”),
$40,000,000 in aggregate principal amount of its 5.50% Convertible Senior Notes
due 2022 (the “Firm Notes”). The Firm Notes will (i) have terms and provisions
that are summarized in the Offering Memorandum (as defined herein), and (ii) are
to be issued pursuant to an Indenture (the “Indenture”) to be entered into
between the Company and Wilmington Trust Company, N.A., as trustee (the
“Trustee”). The Company also proposes to issue and sell to the Initial
Purchaser, not more than an additional $6,000,000 of its 5.50% Convertible
Senior Notes due 2022 (the “Additional Notes”) if and to the extent that the
Initial Purchaser shall have determined to exercise the right to purchase such
5.50% Convertible Senior Notes due 2022 granted to the Initial Purchaser in
Section 3(b) hereof. The Firm Notes and the Additional Notes are hereinafter
collectively referred to as the “Notes.” The Notes will be convertible into
cash, shares of the Company’s common stock, par value $0.10 per share (the
“Common Stock”) including any such shares issuable upon conversion in connection
with a “make-whole fundamental change” (as defined in the Offering Memorandum)
(the “Underlying Common Stock”) or a combination of cash and Common Stock, at
the Company’s election, as set forth in the Offering Memorandum. This Agreement
is to confirm the agreement concerning the purchase of the Notes from the
Company by the Initial Purchaser.
1.Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchaser without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to Section
4(a)(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated September 19, 2017 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule I (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and certain other information
and an offering memorandum, dated September 20, 2017 (the “Offering
Memorandum”), setting forth information regarding the Company and the Notes. The
Preliminary Offering Memorandum, as supplemented and amended





--------------------------------------------------------------------------------




as of the Applicable Time (as defined herein), together with the Pricing Term
Sheet and any of the documents listed on Schedule II hereto are collectively
referred to as the “Pricing Disclosure Package.” The Company hereby confirms
that it has authorized the use of the Pricing Disclosure Package and the
Offering Memorandum in connection with the offering and resale of the Notes by
the Initial Purchaser. “Applicable Time” means 11:00 p.m. (New York City time)
on the date of this Agreement.
Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Annual Report”) and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or prior to the date of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be. Any
reference to the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, as amended or supplemented, as of
any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
after the date of the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, and prior to such
specified date. All documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports.”
You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“Rule
144A”) (each a “QIB”). Those persons specified above are referred to herein as
“Eligible Purchasers.”
2.    Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:
(a)    When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A) as
securities of the Company that are listed on a national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system.
(b)    Assuming the accuracy of your representations and warranties in Section
3(b), the purchase and resale of the Notes pursuant hereto (including pursuant
to the Exempt Resales) are exempt from the registration requirements of the
Securities Act.
(c)    No form of general solicitation or general advertising within the meaning
of Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees


2



--------------------------------------------------------------------------------




have been invited by any general solicitation or general advertising) (each, a
“General Solicitation”) was used by the Company, any of its affiliates or any of
its representatives (other than you, as to whom the Company makes no
representation) in connection with the offer and sale of the Notes; other than
any General Solicitation with the prior consent of the Initial Purchaser; any
such General Solicitation the use of which has been previously consented to by
the Initial Purchaser is listed on Schedule III.
(d)    Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, each as of its respective date, contains
all the information specified in, and meeting the requirements of, Rule
144A(d)(4).
(e)    Neither the Company nor any other person acting on behalf of the Company
has sold or issued any securities that would be integrated with the offering of
the Notes contemplated by this Agreement pursuant to the Securities Act, the
rules and regulations thereunder or the interpretations thereof by the
Commission.
(f)    The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum have been prepared by the Company for use by the Initial
Purchaser in connection with the Exempt Resales. No order or decree preventing
or suspending the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company is
contemplated.
(g)    The Offering Memorandum will not, as of its date or as of the applicable
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Initial Purchaser
specifically for inclusion therein, which information is specified in Section
8(e).
(h)    The Pricing Disclosure Package did not, as of the Applicable Time,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).
(i)    The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Initial Purchaser; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchaser is listed on Schedule II.


3



--------------------------------------------------------------------------------




(j)    Each Free Writing Offering Document listed in Schedule II hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule II hereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Initial Purchaser specifically for inclusion
therein, which information is specified in Section 8(e).
(k)    The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(l)    Each of the Company and its subsidiaries has been duly organized, is
validly existing and in good standing under the laws of its respective
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the condition, results of
operations, stockholders’ equity or business of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”). Each of the Company and its
subsidiaries has all power and authority necessary to own or hold its properties
and to conduct the businesses in which it is engaged. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Company’s Annual Report.
None of the subsidiaries of the Company (other than Maxwell Technologies SA and
Nesscap Co., Ltd.) is a “significant subsidiary” (as defined in Rule 405 under
the Securities Act).
(m)    The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable. All of the issued shares of
capital stock of each subsidiary of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(n)    The Company has all requisite corporate power and authority, to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company, and upon its execution and delivery
and, assuming due authorization, execution and delivery by the Trustee, will
constitute a valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may


4



--------------------------------------------------------------------------------




be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). No qualification of the
Indenture under the Trust Indenture Act of 1939 (the “Trust Indenture Act”) is
required in connection with the offer and sale of the Notes contemplated hereby
or in connection with the Exempt Resales. The Indenture will conform to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.
(o)    The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchaser against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.
(p)    The Company has all requisite corporate power and authority to issue the
Underlying Common Stock issuable upon conversion of the Notes. The Underlying
Common Stock (assuming (i) full physical settlement of the Notes upon
conversion, (ii) the maximum conversion rate under any “make-whole” adjustment
applies and (iii) the Initial Purchaser exercises its option to purchase the
Additional Notes in full) (the “Maximum Number of Underlying Securities”) has
been duly and validly authorized by the Company and, if and when issued upon
conversion of the Notes in accordance with the terms of the Notes, will be
validly issued, fully paid and non-assessable, and the issuance of the
Underlying Common Stock will not be subject to any preemptive or similar rights.
The Underlying Common Stock will conform to the description thereof in each of
the Pricing Disclosure Package and the Offering Memorandum.
(q)    The Company has all requisite corporate power to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by the Company.
(r)    The issue and sale of the Notes and the issuance, if any, of the
Underlying Common Stock upon conversion of the Notes, the execution, delivery
and performance by the Company of the Notes, the Indenture and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company or its subsidiaries, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which the Company or any of its subsidiaries is


5



--------------------------------------------------------------------------------




a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), conflicts
or violations that would not reasonably be expected to have a Material Adverse
Effect.
(s)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets is required for the issue and sale of the Notes and the
issuance, if any, of the Underlying Common Stock upon conversion of the Notes,
the execution, delivery and performance by the Company of the Notes, the
Indenture, and this Agreement, the application of the proceeds from the sale of
the Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities laws or Blue Sky laws in connection with the
purchase and distribution of the Notes by the Initial Purchaser and the listing
of the Maximum Number of Underlying Securities on the NASDAQ Global Market, each
of which has been obtained and is in full force and effect.
(t)    The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved.
(u)    BDO USA, LLP, who have certified certain financial statements of the
Company, whose report appears in the Pricing Disclosure Package and the Offering
Memorandum or is incorporated by reference therein and who have delivered the
initial letter referred to in Section 8(e) hereof, are independent registered
public accountants with respect to the Company and its subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board.
(v)    The Company and each of its subsidiaries, to the extent required,
maintain a system of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act (except as it may related to newly acquired
businesses as permitted by SEC staff interpretive guidance) and that has been
designed by, or under the supervision of, the Company’s principal executive and
principal financial officers, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company and each of its
subsidiaries maintains internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific


6



--------------------------------------------------------------------------------




authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with GAAP and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. As of the date of the most recent balance sheet of the Company
and its consolidated subsidiaries reviewed or audited by BDO USA, LLP and the
audit committee of the board of directors of the Company (the “Audit
Committee”), there were no material weaknesses in the Company’s internal
controls.
(w)     (i) The Company and each of its subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company and its
subsidiaries in the reports they file or submit under the Exchange Act is
accumulated and communicated to management of the Company and its subsidiaries,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made; and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.
(x)    Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by BDO USA, LLP and the Audit
Committee, (i) the Company has not been advised of or become aware of (A) any
significant deficiencies in the design or operation of internal controls, that
would adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls, or (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries; and (ii) there have been
no significant changes in internal controls or in other factors that would
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.
(y)    Since January 1, 2014, there is and has been, no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.
(z)    Except as described in each of the Pricing Disclosure Package and the
Offering Memorandum (exclusive of any amendment or supplement thereto, since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum, neither
the Company nor any of its subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (ii) issued or granted any securities,
(iii) incurred any liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any transaction not in the ordinary course of
business, and/or (v) declared


7



--------------------------------------------------------------------------------




or paid any dividend on its capital stock, and since such date, there has not
been any change in the capital stock, long-term debt of the Company or any of
its subsidiaries or any adverse change, or any development that would reasonably
be expected to become a material adverse change, in or affecting the condition,
results of operations, stockholders’ equity, properties, management or business
of the Company and its subsidiaries, taken as a whole, in each case except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(aa)    The Company and each of its subsidiaries has good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects, except such liens, encumbrances and defects as are described in the
Pricing Disclosure Package and the Offering Memorandum or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries. All real and personal property and buildings held under
lease by the Company or any of its subsidiaries are held by them under valid,
subsisting and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
real and personal property and buildings by the Company or any of its
subsidiaries.
(bb)    The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Memorandum,
except for any of the foregoing that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries have fulfilled and performed, in all material respects, all of
their obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder or any
such Permits, except for any of the foregoing that would not reasonably be
expected to have a Material Adverse Effect. Neither the Company, nor any of its
subsidiaries has received notice of any revocation or modification of any such
Permits or has reason to believe that any such Permits will not be renewed in
the ordinary course.
(cc)    The Company and each of its subsidiaries own or possess adequate rights
to use all material patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, and other intellectual property rights (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses as currently being conducted. The Company and each of its
subsidiaries have not received any notice of any claim of conflict with any such
rights of others and to the knowledge of the Company, the conduct of such
businesses will not conflict in any material respect with any valid and
enforceable rights of others.
(dd)    Except as described in the Pricing Disclosure Package, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company or any
of its subsidiaries is the subject that would, in


8



--------------------------------------------------------------------------------




the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance by the Company of its obligations under this
Agreement, the Indenture, the Notes or the consummation of any of the
transactions contemplated hereby. To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.
(ee)    Neither the Company nor any of its subsidiaries (i) is in violation of
its charter or by-laws (or similar organizational documents), (ii) is in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or (iv) has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii), (iii) and (iv), to the extent any
such conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(ff)    The Company and each of its subsidiaries (i) are, and at all times prior
hereto were, in material compliance with all laws, regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) applicable to such
entity, which compliance includes, without limitation, obtaining, maintaining
and complying in all material respects with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses,
and (ii) have not received notice or otherwise have knowledge of any actual or
alleged violation of Environmental Laws, or of any actual or potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation would not have a Material Adverse Effect. Except as
described in the Pricing Disclosure Package and the Offering Memorandum, (A)
there are no proceedings that are pending, or known to be contemplated, against
the Company or any of its subsidiaries under Environmental Laws, in which a
governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $500,000 or more will
be imposed, (B) the Company and its subsidiaries are not aware of any issues
regarding material non-compliance with Environmental Laws, including any pending
or proposed Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its subsidiaries, and (C) none of the Company and its subsidiaries
anticipates material capital expenditures relating to Environmental Laws.


9



--------------------------------------------------------------------------------




(gg)    The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date hereof
(other than those returns for which a request for extension has been filed, and
have paid all taxes due except for any taxes that are being disputed in good
faith by appropriate proceedings and for which the Company or such subsidiary,
as appropriate, holds adequate reserves in accordance with GAAP, except in each
case as would not be material. Except as otherwise disclosed in the Pricing
Disclosure Package and the Offering Memorandum, there is no material tax
deficiency that has been, or would reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.
(hh)    Neither the Company nor any of its subsidiaries is, and after giving
effect to the offer and sale of the Notes and the application of the proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(ii)    The Company and its affiliates have not taken, directly or indirectly,
any action designed to cause or result in, or that would reasonably be expected
to cause or result in, or that has constituted the stabilization or manipulation
of the price of any security of the Company in connection with the offering of
the Notes.
(jj)    Except as described in the Pricing Disclosure Package, neither the
Company nor any of its subsidiaries, nor, to the knowledge of the Company, after
due inquiry, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries: (i) made any unlawful contribution, gift or other unlawful expense
relating to political activity; (ii) made any direct or indirect bribe,
kickback, rebate, payoff, influence payment, or otherwise unlawfully provided
anything of value, to any “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended (collectively, the “FCPA”)) or
domestic government official; or (iii) violated or is in violation of any
provision of the FCPA, the Bribery Act 2010 of the United Kingdom, as amended
(the “Bribery Act 2010”), or any other applicable anti-bribery statute or
regulation. The Company and its subsidiaries and, to the knowledge of the
Company, the Company’s affiliates, have conducted their respective businesses in
compliance with the FCPA, Bribery Act 2010, and all other applicable
anti-corruption and anti-bribery statutes and regulations, and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to ensure, continued compliance therewith.
(kk)    The operations of the Company and its subsidiaries are and have been at
all times conducted in compliance in all material respects with applicable
financial record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, that have been issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator


10



--------------------------------------------------------------------------------




involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
(ll)    Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, after due inquiry, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is (i) currently subject to
or the target of any sanctions administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), the U.S. Department of
State, the United Nations Security Council (“UNSC”), the European Union (“EU”),
Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”); or (ii) located, organized or resident in a country
or territory that is the subject or target of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria, and Crimea); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person, or in any country or territory, that currently is the
subject or target of Sanctions or in any other manner that will result in a
violation by any person (including any person participating in the transaction
whether as an underwriter, advisor, investor or otherwise) of Sanctions. The
Company and its subsidiaries have not knowingly engaged in for the past five
years, are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction, is or was the subject or target of
Sanctions.
(mm)    There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.
(nn)    No relationship, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K, exists between or among the Company and its subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company and its subsidiaries, on the other hand, that has not been described
in the Pricing Disclosure Package and the Offering Memorandum.
(oo)    No labor disturbance by or dispute with the employees of the Company or
any of its subsidiaries exists or, to the knowledge of the Company, is imminent
that would reasonably be expected to have a Material Adverse Effect.
(pp)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.
(qq)    The Company and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is


11



--------------------------------------------------------------------------------




adequate for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries; and neither the Company nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. All policies of insurance of the Company
and its subsidiaries are in full force and effect; the Company and each of its
subsidiaries are in compliance with the terms of such policies in all material
respects. There are no material claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not reasonably be expected to have a
Material Adverse Effect.
(rr)    (i) Each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any Plan excluding transactions effected pursuant to a statutory
or administrative exemption; (iii) with respect to each Plan subject to Title IV
of ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (B) no Plan is or is
reasonably expected to be “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA) (C) there has been no filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan or the receipt
by the Company or any of its ERISA Affiliates from the PBGC or the plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (D) no conditions
contained in Section 303(k)(1)(A) of ERISA for imposition of a lien shall have
been met with respect to any Plan and (E) neither the Company or any member of
its Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA) (“Multiemployer Plan”); (iv) no Multiemployer Plan
is, or is expected to be, “insolvent” (within the meaning of Section 4245 of
ERISA), in “reorganization” (within the meaning of Section 4241 of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 304 of ERISA); and (v) each Plan that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or by failure to act, which would cause the loss of such
qualification.
(ss)    The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company believes to be reliable in all
material respects.


12



--------------------------------------------------------------------------------




(tt)    Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights that have been waived in
writing or otherwise satisfied) to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
owned or to be owned by such person or in any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.
(uu)    Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that could give rise to a valid claim against any of them or the Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Notes.
(vv)    Neither the Company nor any of its subsidiaries is in violation of or
has received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which would reasonably be expected to have a Material
Adverse Effect.
(ww)    Any certificate signed by any officer of the Company and delivered to
the Initial Purchaser or counsel for the Initial Purchaser in connection with
the offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Initial Purchaser.
(xx)    The Company is not a “shell company” as described in Rule 144(i) under
the Securities Act.
3.    Purchase of the Notes by the Initial Purchaser, Agreements to Sell,
Purchase and Resell.
(a)    The Company hereby agrees, on the basis of the representations,
warranties, covenants and agreements of the Initial Purchaser contained herein
and subject to all the terms and conditions set forth herein, to issue and sell
to the Initial Purchaser and, upon the basis of the representations, warranties
and agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, the Initial Purchaser agrees to purchase from the
Company, at a purchase price of 94.5% of the principal amount thereof, plus
accrued interest from the Closing Date to the date of payment, if any, the total
principal amount of Firm Notes. The Company shall not be obligated to deliver
any of the securities to be delivered hereunder except upon payment for all of
the securities to be purchased as provided herein.
(b)    In addition, the Company hereby agrees, on the basis of the
representations and warranties, covenants and agreements of the Initial
Purchaser contained herein and subject to all the terms and conditions set forth
herein, to issue and sell to the Initial Purchaser the Additional Notes, and the
Initial Purchaser shall have the right to purchase up to $6,000,000 aggregate
principal amount of Additional Notes at a purchase price referred to in the
preceding paragraph, plus accrued interest from the Closing Date to the date of
payment, if any. The Initial Purchaser may exercise


13



--------------------------------------------------------------------------------




this right in whole or from time to time in part by giving written notice not
later than 30 days after the date of this Agreement. Any exercise notice shall
specify the principal amount of Additional Notes to be purchased by the Initial
Purchaser and the date on which such Additional Notes are to be purchased.
Unless otherwise agreed to by the Company, each purchase date must be at least
one business day after the written notice is given and may not be earlier than
the closing date for the Firm Notes nor later than ten business days after the
date of such notice.
(c)    The Initial Purchaser hereby represents and warrants to the Company that
it will offer the Notes for sale upon the terms and conditions set forth in this
Agreement and in the Pricing Disclosure Package. The Initial Purchaser hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company, that the Initial
Purchaser: (i) is a QIB with such knowledge and experience in financial and
business matters as are necessary in order to evaluate the merits and risks of
an investment in the Notes; (ii) is purchasing the Notes pursuant to a private
sale exempt from registration under the Securities Act; and (iii) in connection
with the Exempt Resales, will solicit offers to buy the Notes only from, and
will offer to sell the Notes only to, the Eligible Purchasers in accordance with
this Agreement and on the terms contemplated by the Pricing Disclosure Package)
in connection with the offering of the Notes.
(d)    The Initial Purchaser has not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule II hereto, (iii) the Free Writing Offering Documents listed on Schedule
II hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Notes and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.
(e)    The Initial Purchaser hereby acknowledges that upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Notice to Investors” and
“Transfer Restrictions” section of the Pricing Disclosure Package and Offering
Memorandum (along with such other legends as the Company and its counsel deem
necessary).
The Initial Purchaser understands that the Company and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Sections 7(c) and
7(d) hereof, counsel to the Company and counsel to the Initial Purchaser, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchaser hereby consents to such reliance.


14



--------------------------------------------------------------------------------




4.    Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchaser of and payment for the Notes shall be made at the office of Davis Polk
& Wardwell, 1600 El Camino Real, Menlo Park, CA 94025, at 10:00 A.M., New York
City time, on the Closing Date. The place of closing for the Notes and the
Closing Date may be varied by agreement between the Initial Purchaser and the
Company.
Payment for any Additional Notes shall be made to the Company against delivery
of such Additional Notes for the account of the Initial Purchaser at 10:00 a.m.,
New York City time, on the Option Closing Date.
The Notes will be delivered to the Initial Purchaser, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchaser of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchaser at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Global Notes shall
be made available to the Initial Purchaser for inspection not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date or
the Option Closing Date, as the case may be.
5.    Agreements of the Company. The Company agrees with the Initial Purchaser
as follows:
(a)    The Company will furnish to the Initial Purchaser, without charge, within
one business day of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as it may
reasonably request.
(b)    The Company will prepare the Offering Memorandum in a form approved by
the Initial Purchaser and will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchaser shall not previously have been advised or to which they shall
reasonably object after being so advised.
(c)    The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchaser and by all
dealers to whom Notes may be sold, in connection with the offering and sale of
the Notes.
(d)    If, at any time prior to completion of the distribution of the Notes by
the Initial Purchaser to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or in the opinion of counsel
for the Initial Purchaser, should be set forth in the Pricing Disclosure Package
or the Offering Memorandum so that the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, does not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to supplement or
amend the Pricing Disclosure Package or the Offering Memorandum in order to
comply with any law, the Company will forthwith prepare an appropriate


15



--------------------------------------------------------------------------------




supplement or amendment thereto, and will expeditiously furnish to the Initial
Purchaser and dealers a reasonable number of copies thereof.
(e)     The Company will not make any offer to sell or solicitation of an offer
to buy the Notes that would constitute a Free Writing Offering Document without
the prior consent of the Initial Purchaser, which consent shall not be
unreasonably withheld or delayed. If at any time following issuance of a Free
Writing Offering Document any event occurred or occurs as a result of which such
Free Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchaser and, if requested by the Initial Purchaser, will prepare and furnish
without charge to the Initial Purchaser a Free Writing Offering Document or
other document which will correct such conflict, statement or omission.
(f)    Promptly from time to time to take such action as the Initial Purchaser
may reasonably request to qualify the Notes and the Underlying Common Stock for
offering and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchaser may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes and the Underlying
Common Stock; provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction, or (iii) subject itself to taxation
in any jurisdiction in which it would not otherwise be subject.
(g)    For a period commencing on the date hereof and ending on the 90th day
after the date of the Offering Memorandum, the Company agrees not to, directly
or indirectly, (i) offer for sale, sell, or otherwise dispose of (or enter into
any transaction or device that is designed to, or would be expected to, result
in the disposition by any person at any time in the future of) any shares of
Common Stock or securities convertible into or exchangeable for shares of Common
Stock (other than the shares of Common Stock issued pursuant to employee benefit
plans, qualified stock option plans, other employee compensation plans or
non-employee director compensation programs (collectively, “Compensation Plans”)
existing on the date hereof and disclosed in the Pricing Disclosure Package or
pursuant to currently outstanding options, warrants or rights not issued under
one of those plans), or sell or grant options, rights or warrants with respect
to any shares of Common Stock or securities convertible into or exchangeable for
shares of Common Stock (other than the grant of options and other equity awards
pursuant to Compensation Plans existing on the date hereof and disclosed in the
Pricing Disclosure Package), (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, (iii) file or cause
to be filed a registration statement, including any amendments, with respect to
the registration of Common Stock or securities convertible, exercisable or
exchangeable into Common


16



--------------------------------------------------------------------------------




Stock (other than any registration statement on Form S-8), or (iv) publicly
disclose the intention to do any of the foregoing, in each case without the
prior written consent of the Initial Purchaser, and to cause each officer,
director and stockholder of the Company set forth on Schedule IV hereto to
furnish to the Initial Purchaser, prior to the date of this Agreement, a letter
or letters, substantially in the form of Exhibit B hereto (the “Lock-Up
Agreements”). The foregoing sentence shall not apply to the sale of the Notes
under this Agreement or the issuance of any Underlying Common Stock upon
conversion thereof.
(h)    Between the date hereof and the Closing Date (both dates included), the
Company will not do any act or thing which, had the Firm Notes then been in
issue, would result in an adjustment to the conversion price of the Firm Notes.
(i)    So long as any of the Notes or the Underlying Common Stock are
outstanding, the Company will, furnish at its expense to the Initial Purchaser,
and, upon request, to the holders of the Notes or the Underlying Common Stock
and prospective purchasers of the Notes or the Underlying Common Stock the
information required by Rule 144A(d)(4) (if any).
(j)    The Company will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds.”
(k)    The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably would be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.
(l)    The Company will use their best efforts to permit the Notes to be
eligible for clearance and settlement through DTC.
(m)    The Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
have been acquired by any of them, except for Notes purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.
(n)    The Company agrees not to sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchaser or the Eligible Purchasers of the Notes. The Company will take any
reasonable precautions designed to insure that any offer or sale, direct or
indirect of any Notes or any substantially similar security issued by the
Company, within six months subsequent to the date on which the distribution of
the Notes has been completed (as notified to the Company by the Initial
Purchaser), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Notes
contemplated by this Agreement as transactions exempt from the registration
provisions of the Securities Act, including any sales pursuant to Rule 144A or
Regulation D.


17



--------------------------------------------------------------------------------




(o)    In connection with any offer or sale of the Notes, the Company will not
engage, and will cause its affiliates and any person acting on its behalf (other
than, in any case, the Initial Purchaser and any of its affiliates, as to whom
the Company make no covenant) not to engage in any form of general solicitation
or general advertising (within the meaning of Regulation D, other than any
General Solicitation with the prior consent of the Initial Purchaser and listed
on Schedule III hereto, or any public offering within the meaning of Section
4(a)(2) of the Securities Act in connection with any offer or sale of the Notes.
Before making, preparing, using, authorizing or distributing any General
Solicitation, the Company will furnish to the Initial Purchaser a copy of such
communication for review and will not make, prepare, use, authorize, approve or
distribute such communications to which the Initial Purchaser reasonably
objects.
(p)    The Company agrees to comply with all agreements set forth in the
representation letter of the Company to DTC relating to the approval of the
Notes by DTC for “book entry” transfer.
(q)    The Company will do and perform all things required or necessary to be
done and performed under this Agreement by it prior to the Closing Date, and to
satisfy all conditions precedent to the Initial Purchaser’s obligations
hereunder to purchase the Notes.
(r)    The Company agrees to reserve and keep available at all times, free of
preemptive rights, a number of shares of Common Stock equal to the Maximum
Number of Underlying Securities.
(s)    Between the date hereof and the Closing Date, the Company will not do or
authorize any act that would result in an adjustment of the conversion rate of
the Notes.
(t)    The Company will cause a number of shares of Common Stock equal to the
Maximum Number of Underlying Securities to be listed, subject to official notice
of issuance, on the NASDAQ Global Market, and will maintain such listing. The
Company will maintain a transfer agent and, if necessary under the jurisdiction
of incorporation of the Company, a register for the Underlying Common Stock.
6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Company agrees, to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Company’s accountants and counsel, but not, however, legal fees
and expenses of the Initial Purchaser’s counsel incurred in connection
therewith); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchaser’s counsel incurred in connection with any of the foregoing other than
fees of such counsel plus reasonable disbursements incurred in connection with
the preparation, printing and delivery of such Blue Sky memoranda); (c) the
issuance and delivery by


18



--------------------------------------------------------------------------------




the Company of the Notes and any taxes payable in connection therewith; (d) the
qualification of the Notes for offer and sale under the securities or Blue Sky
laws of the several states, and any foreign jurisdictions as the Initial
Purchaser may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchaser’s counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchaser); (h) the rating of the Notes; (i)
the obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture and the Notes; (j) the listing of the
Maximum Number of Underlying Securities on the NASDAQ Global Market; (k) the
performance by the Company of their other obligations under this Agreement; and
(l) all travel expenses of the Company’s officers and employees in connection
with attending or hosting meetings with prospective purchasers of the Notes, and
expenses associated with any electronic road show.
7.    Conditions to Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder are subject to the accuracy, when made and on and as
of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
(a)    The Initial Purchaser shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package, any
Free Writing Offering Document or the Offering Memorandum, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Davis Polk & Wardwell LLP, counsel to the Initial Purchaser, is material or
omits to state a fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.
(b)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Indenture,
the Pricing Disclosure Package and the Offering Memorandum, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchaser, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
(c)    DLA Piper LLP (US) shall have furnished to the Initial Purchaser its
written opinion and negative assurance letter, as counsel to the Company,
addressed to the Initial Purchaser and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchaser, substantially in the
form of Exhibit A hereto.
(d)    The Initial Purchaser shall have received from Davis Polk & Wardwell LLP,
counsel for the Initial Purchaser, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchaser may reasonably require,


19



--------------------------------------------------------------------------------




and the Company shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.
(e)    At the time of execution of this Agreement, the Initial Purchaser shall
have received from BDO USA, LLP a letter, in form and substance satisfactory to
the Initial Purchaser, addressed to the Initial Purchaser and dated the date
hereof (i) confirming that they are independent public accountants with respect
to the Company and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and (iii) covering such other matters as are ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.
(f)    With respect to the letter of BDO USA, LLP referred to in the preceding
paragraph and delivered to the Initial Purchaser concurrently with the execution
of this Agreement (the “initial letter”), the Company shall have furnished to
the Initial Purchaser a “bring-down letter” of such accountants, addressed to
the Initial Purchaser and dated the Closing Date (i) confirming that they are
independent public accountants with respect to the Company and its subsidiaries
within the meaning of the Securities Act and the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the Closing Date (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three days prior
to the date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
letter, and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.
(g)     Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, (i) neither the Company nor any of its subsidiaries shall have
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, and (ii) there shall
not have been any change in the capital stock or long-term debt of the Company
or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company and its subsidiaries, taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, individually or in
the aggregate, in the judgment of the Initial Purchaser, so material and adverse
as to make it impracticable or inadvisable to proceed with the offering, sale or
the delivery of the Notes being delivered on the Closing Date on the terms and
in the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.


20



--------------------------------------------------------------------------------




(h)    The Company shall have furnished or caused to be furnished to the Initial
Purchaser dated as of the Closing Date a certificate of the Chief Executive
Officer and Chief Financial Officer of the Company, or other officers
satisfactory to the Initial Purchaser, as to such matters as the Initial
Purchaser may reasonably request, including, without limitation, a statement:
(i)    That the representations, warranties and agreements of the Company in
Section 2 are true and correct on and as of the Closing Date, and the Company
has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder in all material
respects at or prior to the Closing Date;
(ii)    That they have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and
(iii) To the effect of Section 7(g) (provided that no representation with
            respect to the judgment of the Initial Purchaser need to be made).
(i)    The Notes shall be eligible for clearance and settlement through DTC.
(j)    The Company and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchaser shall have received an original copy
thereof, duly executed by the Company and the Trustee.
(k)    Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i)(A) trading in securities generally on any securities exchange that has
registered with the Commission under Section 6 of the Exchange Act (including
the New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market) or (B) trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of


21



--------------------------------------------------------------------------------




international conditions on the financial markets in the United States shall be
such), or any other calamity or crisis either within or outside the United
States, in each case, as to make it, in the judgment of the Initial Purchaser,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Memorandum or that, in the judgment of the Initial
Purchaser, would materially and adversely affect the financial markets or the
markets for the Notes and other debt or equity securities.
(l)    The Supplemental Listing Application for the Maximum Number of Underlying
Securities shall have been approved, subject to official notice of issuance, by
the NASDAQ Global Market.
(m)    The Lock-Up Agreements between the Initial Purchaser and the officers,
directors and stockholders of the Company set forth on Schedule IV, delivered to
the Initial Purchaser on or before the date of this Agreement, shall be in full
force and effect on the Closing Date and the Option Closing Date, as the case
may be.
(n)    On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchaser such further certificates and documents as the Initial
Purchaser may reasonably request.
(o)    The Company shall have furnished or caused to be furnished to the Initial
Purchaser, dated as of the date hereof and as of the Closing Date, a certificate
of the Chief Financial Officer in form satisfactory to the Initial Purchaser
with respect to the Company’s consolidated financial statements as of July 31,
2017 and for the one month period ended July 31, 2017, and with respect to the
Company’s preliminary financial statements as of August 31, 2017 and for the two
month period ended August 31, 2017.
The obligation of the Initial Purchaser to purchase Additional Notes hereunder
is subject to the delivery to the Initial Purchaser on the applicable Option
Closing Date of such documents as the Initial Purchaser may reasonably request
with respect to the good standing of the Company, the due authorization and
issuance of the Additional Notes to be sold on such Option Closing Date and
other matters related to the issuance of such Additional Notes.
8.    Indemnification and Contribution.
(a)    The Company hereby agrees to indemnify and hold harmless the Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which the Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any (A) Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any


22



--------------------------------------------------------------------------------




amendment or supplement thereto, (B) Blue Sky application or other document
prepared or executed by the Company (or based upon any written information
furnished by the Company) specifically for the purpose of qualifying any or all
of the Notes under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”), or (C) materials or information provided to investors by, or with
the approval of, the Company in connection with the marketing of the offering of
the Notes (“Marketing Materials”), including any road show or investor
presentations made to investors by the Company (whether in person or
electronically) or (ii) the omission or alleged omission to state in any Free
Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and shall
reimburse the Initial Purchaser and each such affiliate, director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by the Initial Purchaser, affiliate, director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package or Offering
Memorandum, or in any such amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, in reliance upon and in conformity
with written information concerning the Initial Purchaser furnished to the
Company through the Initial Purchaser by or on behalf of the Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have to the Initial
Purchaser or to any affiliate, director, officer, employee or controlling person
of the Initial Purchaser.
(b)    The Initial Purchaser hereby agrees to indemnify and hold harmless the
Company, its officers and employees, each of its directors, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any loss, claim, damage
or liability, joint or several, or any action in respect thereof, to which the
Company or any such director, officer, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in any (A)
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) Blue Sky Application, or (C) Marketing Materials, or (ii) the
omission or alleged omission to state in any Free Writing Offering Document,
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning the
Initial Purchaser furnished to the Company


23



--------------------------------------------------------------------------------




through the Initial Purchaser by or on behalf of the Initial Purchaser
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Initial Purchaser may otherwise have to the
Company or any such director, officer, employee or controlling person.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to an indemnified party otherwise than under paragraphs (a) or
(b) above. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party shall have the right to employ counsel to
represent jointly the indemnified party and those other indemnified parties and
their respective directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought under this Section 8, if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnified party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there


24



--------------------------------------------------------------------------------




be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(a) or 8(b) hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement.
(d)    If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a) or 8(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other, from the
offering of the Notes, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, on the one hand, and the Initial Purchaser, on
the other, with respect to the statements or omissions that resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other hand, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company, on the one hand, and the
total discounts and commissions received by the Initial Purchaser with respect
to the Notes purchased under this Agreement, on the other hand, bear to the
total gross proceeds from the offering of the Notes under this Agreement as set
forth on the cover page of the Offering Memorandum. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, or the Initial Purchaser, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Initial
Purchaser agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by any method of allocation
that does not take into account the equitable considerations referred to herein.
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 8(d) shall be deemed to include, for purposes of this Section 8(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total underwriting discounts and commissions received by the Initial Purchaser
with respect to the offering of the Notes exceeds the amount of any damages that
the Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person


25



--------------------------------------------------------------------------------




guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
(e)    The Initial Purchaser confirms and the Company acknowledges and agrees
that the statements with respect to the offering of the Notes by the Initial
Purchaser set forth in the sixth paragraph of the section entitled “Plan of
Distribution” in the Pricing Disclosure Package and the Offering Memorandum are
correct and constitute the only information concerning such Initial Purchaser
furnished in writing to the Company by or on behalf of the Initial Purchaser
specifically for inclusion in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum or in any amendment or supplement
thereto or in any Blue Sky Application or in any Marketing Materials.
9.    Termination. The obligations of the Initial Purchaser hereunder may be
terminated by the Initial Purchaser by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(g) or 7(k)) shall have occurred or if
the Initial Purchaser shall decline to purchase the Notes for any reason
permitted under this Agreement.
10.    Reimbursement of Initial Purchaser’s Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchaser, or (b)
the Initial Purchaser declines to purchase the Notes for any reason permitted
under this Agreement, the Company shall reimburse the Initial Purchaser for all
reasonable out-of-pocket expenses (including fees and disbursements of counsel
for the Initial Purchaser) incurred by the Initial Purchaser in connection with
this Agreement and the proposed purchase of the Notes, and upon demand the
Company shall pay the full amount thereof to the Initial Purchaser.
11.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)    if to the Initial Purchaser, shall be delivered or sent by hand delivery,
mail, overnight courier or facsimile transmission to Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Syndicate Registration
(Fax: (646) 834-8133) with a copy to Davis Polk & Wardwell LLP, 1600 El Camino
Real, Menlo Park, CA 94025, Attention: Bruce K. Dallas (Fax: (650) 752-2115),
and with a copy, in the case of any notice pursuant to Section 8(c), to the
Director of Litigation, Office of the General Counsel, Barclays Capital Inc.,
745 Seventh Ave., New York, New York 100191;
(b)    if to the Company, shall be delivered or sent by mail, telex, overnight
courier or facsimile transmission to Maxwell Technologies, Inc., Attention:
Emily Lough (Fax: (866) 636-6819), with a copy to DLA Piper LLP (US), 4365
Executive Drive, Suite 1100, San Diego, CA 92121, Attention: Larry W. Nishnick
(Fax: (858) 677-1401);
______________
1    NTD: Barclays to confirm notice provisions.


26



--------------------------------------------------------------------------------




Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.
12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchaser, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of affiliates, directors,
officers and employees of the Initial Purchaser and each person or persons, if
any, controlling the Initial Purchaser within the meaning of Section 15 of the
Securities Act. Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.
13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchaser contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them
14.    Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
15.    Governing Law & Venue. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The Company and
the Initial Purchaser agree that any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection that such party may now or hereafter have
to the laying of venue of any such proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any suit, action or proceeding.
16.    Waiver of Jury Trial. The Company and the Initial Purchaser each hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
17.    No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchaser may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchaser: (a) no fiduciary or
agency relationship exists between the Company and any other person, on the one
hand, and the Initial Purchaser, on the other hand; (b) the Initial Purchaser is
not acting as advisor, expert or otherwise, to the Company, including, without
limitation, with respect to the determination of the purchase price of the
Notes, and such relationship between the Company, on the one hand, and


27



--------------------------------------------------------------------------------




the Initial Purchaser, on the other hand, is entirely and solely commercial,
based on arms-length negotiations; (c) any duties and obligations that the
Initial Purchaser may have to the Company shall be limited to those duties and
obligations specifically stated herein; (d) the Initial Purchaser and its
affiliates may have interests that differ from those of the Company; and (e) the
Company has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Company hereby waives any claims that the Company may
have against the Initial Purchaser with respect to any breach of fiduciary duty
in connection with the Notes.
18.    Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
19.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.


28



--------------------------------------------------------------------------------




20.    
If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchaser, please indicate your acceptance in the space provided for
that purpose below.
Very truly yours,
MAXWELL TECHNOLOGIES, INC.
By     /s/ Franz Fink            
Name: Franz Fink
Title: President & CEO


Accepted:
BARCLAYS CAPITAL INC.
By    /s/ Syed Rajib Imfeaz        
Name: Syed Rajib Imfeaz
Title: Managing Director








29



--------------------------------------------------------------------------------






SCHEDULE I


Pricing Term Sheet







--------------------------------------------------------------------------------






SCHEDULE II
1. Investor Presentation











--------------------------------------------------------------------------------






Schedule III
GENERAL SOLICITATION




1.
Press release issued by the Company on September 19, 2017 announcing the
offering of the Notes.

2.
Press release issued by the Company on September 20, 2017 announcing the pricing
of the Notes.












--------------------------------------------------------------------------------






Schedule IV
LIST OF PERSONS SUBJECT TO LOCK-UP


1.
Franz Fink

2.
David Lyle

3.
Rick Bergman

4.
Steven Bilodeau

5.
Jӧrg Buchheim

6.
Burkhard Goeschel

7.
Ilya Golubovich

8.
John Mutch










--------------------------------------------------------------------------------





Exhibit A


[Form of Company Counsel Opinion]


DLA Piper LLP (US), as counsel to the Company, shall have furnished to Barclays
Capital Inc. (the “Initial Purchaser”) its written opinion, addressed to the
Initial Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser, to the effect that:
(a)The Company is validly existing and in good standing as a corporation under
the laws of the State of Delaware and has the corporate power to own, lease and
operate its properties and authority to conduct its business as described under
the caption “Summary” in the Pricing Disclosure Package and the Offering
Memorandum. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction identified on Schedule
1 to this letter.
(b)    No registration under the Securities Act of the Notes (other than as may
be required under the securities or blue sky laws of the various states, as to
which we need express no opinion), and no qualification of the Indenture under
the Trust Indenture Act with respect thereto, is required for the offering,
issuance, sale or delivery of the Securities or the performance of the Indenture
and the Securities.
(c)    The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement, the Indenture
and the Notes and to issue and sell the Notes.
(d)    The Company has duly and validly authorized and reserved [ ]2 shares of
Common Stock for issuance upon conversion of the Securities (the “Conversion
Shares”); such Conversion Shares, when issued upon conversion of the Securities
in accordance with the terms of the Securities and the Indenture, will be
validly issued, fully paid and non-assessable and any issuance of such
Conversion Shares will not be subject to any preemptive or, to such counsel’s
knowledge, similar rights; and any Conversion Shares issuable upon conversion of
the Securities will conform to the description of the Common Stock contained in
the Pricing Disclosure Package and the Offering Memorandum.
(e)    The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and with your consent,
based solely on a review of the books and records of the Company made available
to us and an officers’ certificate as to factual matters, all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable; and with your consent, based
solely on a review of the books and records of the Company made available to us
and an officers’ certificate as to factual matters, all of the issued shares of
capital stock of each domestic subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for


_________________________
2    To be the aggregate maximum number of shares initially issuable upon
conversion of the Securities, assuming the Company elects to deliver solely
shares of Common Stock upon conversion of the Securities and the maximum
conversion rate under any “make-whole” adjustment applies.
Exhibit A-1



--------------------------------------------------------------------------------




such liens, encumbrances, equities or claims as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(f)    The Purchase Agreement has been duly authorized, executed and delivered
by the Company.
(g)    The Indenture has been duly authorized, executed and delivered by the
Company and (assuming the due authorization, execution and delivery thereof by
the Trustee in the case of the Indenture) constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).
(h)    The Notes have been duly authorized by all necessary corporate action of
the Company and, when executed, issued and authenticated in accordance with the
terms of the Indenture and delivered to and paid for by you in accordance with
the terms of the Agreement, will be the legally valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms.
(i)    (x) The execution and delivery of the Notes, the Indenture and the
Purchase Agreement and the performance by the Company of its obligations under
each of the foregoing instruments and the issuance and sale of the Notes by the
Company to the Initial Purchaser pursuant to the Purchase Agreement do not, and
(y) the issuance of the Conversion Shares upon conversion of the Notes in
accordance with the terms of the Indenture would not, in each case as of the
date hereof:
(i)
violate the Restated Certificate of Incorporation and Amended and Restated
Bylaws of the Company; or

(ii)
result in the breach of or a default under any of the agreements of the Company
pursuant to any agreement listed as (i) Exhibits 10.1 through 10.26, inclusive,
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2016, (ii) Exhibit 10.1 in the Company’s Current Report on Form 8-K filed on
September 19, 2017, (iii) Exhibit 10.1 in the Company’s Current Report on Form
8-K filed on September 21, 2017; (iv) Exhibits 10.1 through 10.4 in the
Company’s Current Report on Form 8-K filed on April 10, 2017, and (v) Exhibits
10.1 through 10.3 in the Company’s Current Report on Form 8-K filed on February
28, 2017 (each a “Material Agreement”); or

(iii)
violate any federal, California or New York law or the Delaware General
Corporation Law; or



Exhibit A-2
    
    



--------------------------------------------------------------------------------




(iv)
violate any court order, judgment, or decree that is applicable to it and known
to us; or

(v)
require any consents, approvals, or authorizations to be obtained by the Company
from, or any registrations, declarations or filings to be made by the Company
with, any governmental authority under any federal, Delaware corporate,
California or New York state or governmental or regulatory agency or body,
except for such consents, approvals, authorizations, orders, or filings as may
be required under state or foreign securities laws.

(j)    The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Pricing Disclosure Package and the Offering
Memorandum will not be required to register as an “investment company” under the
1940 Act.
(k)    The statements relating to legal matters in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of Notes,”
insofar as they purport to constitute a summary of the legal matters, documents
or proceedings, or legal conclusions of the Indenture and the Notes are accurate
in all material respects.
(l)    The statements relating to legal matters in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Plan of Distribution”
insofar as they purport to constitute summaries of the legal matters, documents
or proceedings, or legal conclusions, fairly summarize such legal matters,
documents or proceedings and are correct in all material respects.
(m)    The statements relating to legal matters in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of Capital
Stock,” insofar as they purport to constitute a summary of the legal matters,
documents or proceedings, or legal conclusions, fairly summarize such legal
matters, documents or proceedings and are correct in all material respects.
(n)    The statements relating to legal matters in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Certain U.S. Federal Tax
Considerations,” insofar as they purport to constitute summaries of the legal
matters, documents or proceedings, or legal conclusions, fairly summarize such
legal matters, documents or proceedings and are correct in all material
respects.
In rendering such opinion, such counsel may state that its opinion is limited to
matters governed by the federal laws of the United States of America, the laws
of the States of New York and California and the Delaware General Corporate Law.








Exhibit A-3
    
    



--------------------------------------------------------------------------------





Exhibit B


[Form of Lock-Up Agreement]


LOCK-UP LETTER AGREEMENT
BARCLAYS CAPITAL INC.
As Initial Purchaser, 
745 Seventh Avenue
New York, New York 10019




Ladies and Gentlemen:


The undersigned understands that you (the “Initial Purchaser”) propose to enter
into a Purchase Agreement (the “Purchase Agreement”) providing for the purchase
by the Initial Purchaser of Convertible Senior Notes due 2022 (the “Notes”) of
Maxwell Technologies, Inc., a Delaware corporation (the “Company”). The Notes
will be convertible into cash, shares of the Company’s common stock, par value
$0.10 per share (the “Common Stock”), or a combination of cash and shares of
Common Stock, at the Company’s election. The Initial Purchaser proposes to
reoffer the Notes in Exempt Resales (as such term is defined in the Purchaser
Agreement) (the “Offering”).
In consideration of the execution of the Purchase Agreement by the Initial
Purchaser, and for other good and valuable consideration, the undersigned hereby
irrevocably agrees that, during the period beginning from the date hereof and
continuing to and including the date 90 days after the date of the preliminary
offering memorandum relating to the Offering (the “Lock-Up Period”), the
undersigned will not, directly or indirectly, (1) offer for sale, sell, contract
to sell, pledge, grant any option to purchase, make any short sale or otherwise
transfer or dispose of any shares of Common Stock, including but not limited to
any securities that are convertible into or exchangeable for, or that represent
the right to receive, shares of Common Stock or any such substantially similar
securities, or any options or warrants to purchase any shares of Common Stock
(collectively, “Securities”), (2) enter into any swap or other agreement or
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of shares of the Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or any other
securities of the Company, or (4) publicly disclose the intention to do any of
the foregoing.
In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.


Exhibit B-1
    
    



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Securities (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value, (iii)
pursuant to any contract, instruction or plan complying with Rule 10b5-1 under
the Exchange Act (a “10b5-1 Plan”) that has been entered into by the undersigned
prior to the date of this Lock-Up Letter Agreement and of which the Initial
Purchaser or their counsel have been made aware, (iv) in the case of an option
to purchase shares of Common Stock expiring during the Lock-Up Period or
restricted stock units or performance stock units vesting during the Lock-Up
Period, the sale or surrender of shares of Common Stock to the Company to pay
the exercise price or withholding tax obligations in connection with the
exercise of such option or vesting of such restricted stock units or performance
stock units (but only to such extent) or (v) with the prior written consent of
the Initial Purchaser; provided, that in the case of (i) and (ii) above, such
transfer is not required to be reported under Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and provided further, that
in the case of (iv) above, any report required to be filed in connection with
such transaction under the Exchange Act shall include an explanatory note
reflecting the circumstances of such surrender. This Lock-Up Letter Agreement
shall not prohibit the establishment of a 10b5-1 Plan for the transfer of shares
of Common Stock, provided that such plan does not provide for the transfer of
Common Stock during the Lock-Up Period and no public announcement or filing
under the Exchange Act regarding the establishment of such plan shall be
required of or voluntarily made by or on behalf of the undersigned or the
Company. For purposes of this Lock-Up Letter Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. The undersigned now has, and, except as contemplated by this paragraph,
for the duration of this Lock-Up Letter Agreement will have, good and marketable
title to the undersigned’s Securities, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s Securities except in
compliance with the foregoing restrictions.
It is understood that if (i) the Company notifies the Initial Purchaser prior to
the execution of the Purchase Agreement that it does not intend to proceed with
the Offering, (ii) the Purchase Agreement is terminated prior to payment for and
delivery of the Notes, or (iii) the Purchase Agreement has not been executed
prior to October 15, 2017, then this Lock-Up Letter Agreement shall be of no
further force or effect.
The undersigned understands that the Company and the Initial Purchaser will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.
Any Offering will only be made pursuant to a Purchase Agreement, the terms of
which are subject to negotiation between the Company and the Initial Purchaser.
[Signature page follows]


Exhibit B-2
    
    



--------------------------------------------------------------------------------






The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, legal representatives, successors and assigns of the
undersigned.
Very truly yours,
By:______________________________ 
Name:
Title:
Dated: _______________






Exhibit B-3
    
    

